— Appeal by defendant (1) from a judgment of the County Court, Rockland County, rendered October 16, 1979, convicting him of grand larceny in the second degree, upon a jury verdict, and imposing sentence and, (2) by permission, from an order of the same court dated May 9, 1980, denying his motion to vacate the judgment. Judgment and order affirmed. We have reviewed the record and find the defendant’s contentions to be without merit. A hearing to determine whether he was denied the effective assistance of counsel is not warranted. (See People v Brown, 45 NY2d 852.) The propounded errors of counsel are nothing more than matters of trial strategy and do not constitute a basis for affording postjudgment relief. (See People v Brown, 7 NY2d 359, cert den 365 US 821.) The record plainly evidences that counsel performed satisfactorily at trial in light of the overwhelming evidence against the defendant. (Cf. People v Aiken, 45 NY2d 394, 400; People v Jackson, 74 AD2d 585, affd 52 NY2d 1027.) Damiani, J.P., Mangano, Rabin and Gulotta, JJ., concur.